DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-20 are allowed.
Response to Arguments
Applicant’s arguments, see Page 8, filed September 8, 2021, with respect to the objections to the drawings and specification have been fully considered and are persuasive in light of amendments to the drawings and specification.
The objections to the drawings and specification have been withdrawn. 
Applicant’s arguments, see Page 8, filed September 8, 2021, with respect to the objections to Claims 15 & 18 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 15 & 18 have been withdrawn. 
Applicant’s arguments, see Page 8, filed September 8, 2021, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-18 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-18 have been withdrawn. 
Applicant’s arguments, see Pages 8-9, filed September 8, 2021, with respect to the rejections under 35 U.S.C. § 103 of Claims 1-18 have been fully considered and are persuasive.
The rejections under 35 U.S.C. § 103 of Claims 1-18 have been withdrawn. 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As detailed in the Non-Final Office Action, mailed March 9, 2021, Cornhill et al. (US 2016/0278626) in view of Eisenkolb et al. (US 2018/0279856), Ishii et al. (US 2016/0345806), Kanzaki et al. (US 2010/0188493), Robertson (US 2010/0286475) and/or Holcomb et al. (US 2012/0193394) discloses an instrument port similar to Applicant instrument port. Applicant’s plurality of connecting rods, as claimed, are not disclosed, taught or suggested by any of the prior art of record.
Specifically, Cornhill and Ishii both disclose elements akin Applicant’s plurality of connecting rods, hollow tubes 30 and bending section 50, respectively. The hollow tubes 30 of Cornhill and the bending section 50 of Ishii function simply to connect a distal element to a proximal element. Neither the hollow tubes 30 of Cornhill nor the bending section 50 of Ishii apply tension and maintain compression between their respective distal and proximal elements. Additionally, modifying the hollow tubes 30 of Cornhill to apply tension between a proximal extension 73A of a fore balloon 35A —analogous to Applicant’s bulb flange of Applicant’s bulb— and a push tube handle 37A —analogous to Applicant’s base body— would destroy the functionality of Cornhill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795